Judgment unanimously affirmed. Memorandum: The suppression court properly ruled that defendant’s oral statements to the police were not in response to police questioning and that they were preceded by Miranda warnings. Although evidence of the station house showup should have been suppressed (see, People v Riley, 70 NY2d 523, 530), the suppression court properly found that there was an independent source for the identification because the victim was able to observe the defendant for several minutes prior to the theft (see, Manson v Brathwaite, 432 US 98, 110; People v Riley, supra, at 531; People v Graham, 67 AD2d 172, 177). (Appeal from judgment of Erie County Court, *920Wolfgang, J. — grand larceny, second degree; burglary, third degree.) Present — Callahan, J. P., Denman, Green, Pine and Lawton, JJ.